Citation Nr: 1403786	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  03-31 968	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to June 1970. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned in January 2004 at a Board hearing at the Phoenix RO.  The transcript of such proceeding is of record.  The Board previously adjudicated the Veteran's claims in July 2005 and January 2007.  

In July 2005, the Veteran's claims for service connection for the issues of hypertension, nephropathy, peripheral vascular disease, and an eye disorder, as secondary to service connected diabetes mellitus, were dismissed as not timely appealed.  The issues of service connection for peripheral neuropathy of the right upper extremity, and left lower extremity were denied.  The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and disability evaluations in excess of 10 percent for peripheral neuropathy of the lower extremities were remanded for additional development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel  filed a Joint Motion requesting that the Court vacate that part of the Board's decision that dismissed the issues relating to hypertension, nephropathy, peripheral vascular disease, and an eye disorder, and that denied service connection for peripheral neuropathy of the upper extremities.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the July 2006 Joint Motion. 

The Court granted the Joint Motion for remand in July 2006 and returned the case to the Board. 

In January 2007, the Board granted service connection for peripheral neuropathy of the upper extremities and remanded the claims for service connection for hypertension, nephropathy, peripheral vascular disease, and an eye disorder.  All ordered development has been completed and the remaining claims have been returned to the Board for further appellate adjudication.

In February 2008, a rating decision increased the Veteran's rating for bilateral lower extremity peripheral neuropathy to 40 percent.  In an October 2009 letter, the Veteran, through his attorney, indicated that he did not wish to file a Notice of Disagreement with this determination.  The Veteran's attorney further indicated that the Veteran still felt that he should be granted Individual Unemployability.  The Board observes that the RO issued a supplemental statement of the case dated August 2013 concerning increased ratings for the Veteran's peripheral neuropathy of the lower extremities; however, the Veteran has clarified that he is satisfied with the evaluations and they are not a point in controversy subject to the Board's jurisdiction.

In November 2012, a rating decision granted entitlement to service connection for nephropathy and considered diabetic retinopathy as being evaluated under the Veteran's disability compensation for diabetes mellitus.  Thus, these disabilities are no longer on appeal and the Board does not have jurisdiction over them.

In August 2013, the RO granted the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, formerly characterized as PTSD.

The Board notes that the Veteran was granted Individual Unemployability effective March 2, 1999, the date of his original claim for VA benefits, which continued until November 16, 2004 and from November 17, 2004 the Veteran has been in receipt of a 100 percent disability rating.  Thus, the Veteran's disability rate will not change no matter the outcome of the decision herein.



FINDINGS OF FACT

1.  The evidence of record is at least in equipoise regarding whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  

2.  The preponderance of the evidence indicates that the Veteran does not have peripheral vascular disease which is aggravated by or secondary to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension is secondary to service-connected type II diabetes mellitus.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Peripheral vascular disease is not proximately due to or the result of service-connected type II diabetes mellitus.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2007 communication, and the claim was thereafter readjudicated most recently in August 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a January 2004 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war and cardiovascular renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension

Initially, the Board points out that the service treatment records are negative for complaints or findings of hypertension and there is no indication of such disability within one year of service.  However, the Veteran's argument in bringing this claim is that his hypertension results from his service-connected diabetes mellitus.  

A May 2002 VA examination for diabetes mellitus indicates that the Veteran's hypertension had a simultaneous onset with his diabetes and is not secondary to his diabetes.  The examiner added that his renal function was preserved.

A December 2002 VA treatment note indicates that the Veteran's hypertension was likely secondary to his service-connected diabetes mellitus.  

A May 2007 VA treatment note indicates that it is reasonable to believe that the Veteran's hypertension is more likely than not secondary to his diabetes mellitus even though his hypertension was diagnosed as the same time as his diabetes.  The provider's rationale is that the Veteran's peripheral neuropathy, service-connected as secondary to his diabetes, began prior to the diabetes diagnosis and thus complications could arise prior to or simultaneous to the initial diagnosis of the primary disability.

A September 2008 VA examination indicates that the Veteran was diagnosed with hypertension at approximately the same time as his diabetes.  The examiner indicated that it is less likely that not that the Veteran's hypertension is secondary to his diabetes mellitus or aggravated by such condition as the hypertension was diagnosed at approximately the same time and the Veteran did not have advanced renal disease.  

A May 2012 private treatment note indicates that the Veteran had end-stage renal failure and he dialyzed on Tuesday, Thursday and Saturday.  

An underpinning of the negative etiology opinion by the September 2008 VA examiner was the absence of renal disease.  The Veteran now has end-stage renal failure.  Overall, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  Thus, a grant is in order concerning this issue.


Peripheral vascular disease

The Veteran's claim for peripheral vascular disease was originally denied in a July 2002 rating decision.  The rating decision indicates that the Veteran's claim was inferred from a May 2002 VA examination which showed a questionable to trace left posterior tibial pulse.  A vascular study was ordered subsequently.  The report, dated May 2002, indicates that the study is a nearly normal examination.  The Veteran did have some medial calcinosis consistent with diabetes but he had no significant peripheral vascular insufficiency.

A May 2007 VA treatment note indicates that the Veteran's vascular disease is secondary to his diabetes mellitus; however, there is no diagnostic testing indicating such disability and no rationale for such opinion.

A September 2008 VA examination indicates that the Veteran was unaware of any history of peripheral vascular disease.  The examiner indicated that there are no history or examination findings which support a diagnosis for this disability.  An addendum dated September 2008 indicates that arterial studies do not indicate the presence of any significant peripheral vascular disease.  

The Board notes that the Veteran's VA treatment records do not indicate a diagnosis of peripheral vascular disease.

Thus, the Board finds that it is less likely than not that the Veteran has a current diagnosis of peripheral vascular disease.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board observes that a May 2007 VA treatment record indicates that the Veteran's peripheral vascular disease is secondary to his diabetes mellitus.  However, the Board finds the diagnostic studies performed before and after such opinion to be more probative than the stand alone statement without rationale or attribution.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).

The Board additionally notes that the Veteran has not claimed that he has been diagnosed with peripheral vascular disease and this claim was "inferred" from a VA examination which did not have an indication of a competent diagnosis of such disability.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension as secondary to service connected diabetes mellitus is granted. 

Service connection for peripheral vascular disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


